                                                      THE CITY OF NEW YORK
JAMES E. JOHNSON                                    LAW DEPARTMENT                                                        Janice Birnbaum
                                                                                                                      Phone: (212) 356-2 085
Acting Corporation Counsel                               100 CHURCH STREET                                    Email: jbirnbau@law.nyc.gov
                                                         NEW YORK, NY 10007



                                                                                  May 27, 2020


          By ECF
          Honorable Steven L. Tiscione, U.S.M.J.
          U.S. District Court, Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                             Re: Garcia v. Carranza, 19 CV 3342 (ERK/SLT)

          Dear Magistrate Judge Tiscione:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
          of New York, and counsel for Defendants in this action. Defendants are the New York City
          Department of Education (“DOE”), DOE Chancellor Carranza, and the City of New York.
                  I write to request a 3-week extension of the filing date for Defendants’ response to the
          Complaint, from May 29 to June 19, 2020. Plaintiffs’ counsel consent to this request. As Your
          Honor is aware, this is a complicated case in which Plaintiffs, four limited English proficient
          (“LEP”) parents of students with disabilities, as the term is defined in the Individuals with
          Disabilities Education Act, 20 U.S.C. § 1400, et seq., (“IDEA”), seek Citywide systemic relief in
          regard to DOE’s provision of language access services. They assert that the DOE’s alleged
          failure to provide such services has deprived them of the opportunity to participate fully and
          meaningfully in their children’s education, 1 On April 28, 2020, the Court approved a requested
          extension of Phase I, which concerns settlement, to July 28, 2020, and related dates. Defendants
          did not seek an extension of time to respond to the Complaint with that extension request,
          because we believed, at that point, that we would not need additional time.
                  However, at this juncture, it has become clear that we will not be able to complete our
          factual investigation to the extent needed to respond to the complaint, given the difficulties
          1
            Plaintiffs’ claims are asserted under the IDEA, Title VI (42 U.S.C. § 2000d, et seq.), the Equal Educational
          Opportunities Act (“EEOA”; 20 U.S.C. § 701, et seq.), and the New York City Human Rights Law (N.Y.C. Admin.
          Code § 8-101, et seq.) to be free from discrimination on the basis of national origin, to secure language access, and
          to participate fully in their children’s educations. Complaint, ¶¶1-4.
caused by the pandemic. This includes the fact that school staff with knowledge are working
remotely from home. Accordingly, Defendants request an additional three weeks to respond to
the Complaint. Plaintiffs’ counsel consent to this request. It is Defendants’ fifth request for an
extension of time to respond to the complaint. All have been previously granted, and all have
been on consent. The requested extension does not affect any other dates.
       I thank the Court for its consideration of this request.


                                                              Respectfully,

                                                              /s/

                                                              Janice Birnbaum
                                                              Senior Counsel


cc. Plaintiffs’ Counsel by ECF




                                                 2
